Citation Nr: 0525575	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  94-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected low back disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO, inter alia, granted service connection for a 
low back disability and assigned a 10 percent rating, 
effective January 21, 1992.  In addition, the RO denied 
service connection for fungal infection of the feet and a 
stomach disorder, and granted service connection for post-
traumatic stress disorder (PTSD) and for a bilateral hip 
disorder, but denied service connection for fungal infection 
of the feet and for a stomach disorder.  The veteran filed a 
notice of disagreement (NOD) with the initial ratings 
assigned, and the denials of service connection in November 
2000, and the RO issued a statement of the case (SOC) in 
December 2000.  The veteran filed a substantive appeal in 
February 2001.  

In July 2001, the Board remanded the issues on appeal to the 
RO for additional development.  In a May 2004 rating 
decision, the RO granted service connection for 
gastroesophageal reflux disease (GERD).  Since that decision 
represents a full grant of the benefits sought with regard to 
the claim for service connection for a stomach condition, 
GERD, that matter is no longer before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In a June 2004 statement, the veteran indicated that he was 
withdrawing from appeal the matters of higher initial ratings 
for PTSD and for bilateral hip disorder, and for service 
connection for fungal infection of the feet.  Thus, the only 
issue remaining in appellate status is the claim for a higher 
initial rating for back disability, as noted on the title 
page.  

As the veteran has perfected an appeal as to the initial 
rating assigned for low back disability, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings for already service-connected disability), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Upon review of the record, the Board finds that additional RO 
action on the claim on appeal is warranted.  

The veteran is currently service-connected for a low back 
disability that has, historically, been rated under the 
criteria for evaluating lumbosacral strain.  However, the 
record reflects more recent findings of degenerative disc 
disease and disc herniation, and a May 2004 examiner appears 
to attribute at least 50 percent of the veteran's current 
"low back pain" to service, suggesting a possible nexus 
between the veteran's disc problems and the injury underlying 
his service-connected disability.  

Under these circumstances, a more definitive medical opinion 
as to whether any current intervertebral disc syndrome (IVDS) 
represents an aspect or progression of the disability for 
which service connection has been granted is warranted.  If 
IVDS is considered to be separate and distinct disability, 
the examiner should indicate whether it is possible to 
separate symptoms of IVDS from those of the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability).  If the examiner determines either 
that IVDS represents a progression of, or is associated with, 
the veteran's service-connected disability, or that the 
symptoms/effects of IVDS cannot be separated from the 
service-connected disability, then the examiner should render 
findings responsive to the criteria for rating IVDS.  This 
should include consideration of the frequency and extent of 
any incapacitating episodes, as well as whether the veteran 
HAS any separately ratable neurological disability (in 
addition to orthopedic disability) as a manifestation of the 
service-connected back disability-as distinguished from 
already service-connected peripheral neuropathy of each lower 
extremity which has been associated with service-connected 
diabetes mellitus type 2.

[Parenthetically, the Board notes that, while, in September 
2004, the RO notified the veteran of and considered September 
23, 2002 regulatory changes for rating IVDS on the basis of 
incapacitating episodes, the RO has not addressed the 
regulatory change providing that IVDS can be rated, 
alternatively, by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with all evaluations for all other disabilities, if it 
results in a higher evaluation.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  This change was continued with further 
changes to the diagnostic criteria for evaluating 
disabilities of the spine, effective in September 2003.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  Under the 
most recently revised rating criteria, IVDS is to be rated on 
the basis of incapacitating episodes, or the General Rating 
Formula for Diseases and Injuries of the Spine (to include 
the note authorizing separate ratings for orthopedic and 
neurological manifestations), whichever method results in a 
higher evaluation when all disabilities are combined under 
section 4.25.].

Hence, to obtain medical findings need to properly evaluate 
the veteran's service-connected low back disability, the RO 
should arrange for the veteran to undergo neurological and 
orthopedic examinations at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for any scheduled VA examinations(s), without good 
cause, shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655 (2004) (emphasis added).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for a higher initial rating for a low back 
disability.  The RO's notice letter should invite the veteran 
to submit all pertinent evidence in his possession, and 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO's notice to the veteran 
should invite him to submit all pertinent evidence in his 
possession.  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§  5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The RO's adjudication 
of the claim should include consideration of all revised 
applicable rating criteria (as noted, above), as well as 
specific discussion of whether "staged rating" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to Fenderson, is warranted.  
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claim for a 
higher, initial rating for low back 
disability.  The RO should also invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examination, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include any 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  The examiner should 
also offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected back 
disability-as distinguished from already 
service-connected peripheral neuropathy 
of each lower extremity which has been 
associated with service-connected 
diabetes mellitus type 2.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

The examiner should also render findings 
as to whether the veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the veteran has intervertebral 
disc syndrome that represents an aspect 
of, or progression of, the back 
disability for which service connection 
has been granted.  If not, the examiner 
should indicate whether it is possible to 
separate IVDS symptoms from those 
attributable to the he veteran's service-
connected disability.  If so, or if it is 
not possible to separate symptoms of IVDS 
symptoms from those of the service-
connected disability, the examiner should 
render findings responsive the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  The examiner 
should opine whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

4.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, in adjudicating 
the claim, the RO should document its 
specific consideration of all revised 
applicable criteria for rating diseases 
and injuries to the spine (to include the 
question of whether the back disability 
warrants separate ratings for its 
orthopedic and neurological 
manifestations) and whether "staged 
rating," pursuant to the Fenderson 
decision, is warranted, as appropriate.  

7.  In the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority (to include of 38 C.F.R. § 
3.655(b), as appropriate, and all revised 
applicable rating criteria not previously 
cited), as well as clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


